                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 20-40882-MJH
Pellegrino Ben Genuardi, Jr                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-3                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 26, 2020
                                      Form ID: pdf341                    Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 28, 2020.
db             +Pellegrino Ben Genuardi, Jr,    110 Little Pinto Ct.,    Vader, WA 98593-9508
956813593      +Budget Mortgage,    1849 Sawtelle Blvd Ste 700,    Los Angeles, CA 90025-7012
956813596      +Equifax,   PO BOX 30272,    Tampa, FL 33630-3272
956813597      +Experian,    Profile Maintenance,    PO BOX 9558,   Allen, TX 75013-9558
956813598      +First Premier Bank,    PO Box 5147,    Sioux Falls, SD 57117-5147
956813599       Fortiva,   PO Box 79015,    Saint Louis, MO 63179
956813602      +Tapco Credit Union,    PO Box 64369,    Tacoma, WA 98464-0369
956813604     ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: US Bank,      PO Box 790408,   Saint Louis, MO 63179)
956813605     ++WELLS FARGO,    P O BOX 9210,   DES MOINES IA 50306-9210
               (address filed with court: Wells Fargo,      Bankruptcy Department,   PO BOX 10438,
                 Des Moines, IA 50306)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
956813592      +E-mail/PDF: gecsedi@recoverycorp.com Mar 27 2020 03:42:36      AMAZON/SYNCHRONY,    PO BOX960013,
                 Orlando, FL 32896-0013
956813594      +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 27 2020 03:43:32       Capital One,
                 Bankrupty Dept,    PO Box 30285,   Salt Lake City, UT 84130-0285
956813595      +E-mail/Text: bankruptcy.notifications@fisglobal.com Mar 27 2020 03:40:39       Chexsystems,
                 Attn: Customer Relations,    7805 Hudson Rd Ste 100,   Saint Paul, MN 55125-1703
956813600      +E-mail/Text: sbse.cio.bnc.mail@irs.gov Mar 27 2020 03:39:29       Internal Revenue Service,
                 PO BOX 7346,    Philadelphia, PA 19101-7346
956813601      +E-mail/PDF: gecsedi@recoverycorp.com Mar 27 2020 03:42:29      PAY PAL CREDIT,    PO BOX 960080,
                 Orlando, FL 32896-0080
956813603       E-mail/Text: DASPUBREC@transunion.com Mar 27 2020 03:38:53      Transunion,    555 West Adams St,
                 Chicago, IL 60611
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 28, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 26, 2020 at the address(es) listed below:
              Brian Budsberg    trustee@budsberg.com, WA08@ecfcbis.com;kurt@budsberg.com
              Susan H. Seelye   on behalf of Debtor Pellegrino Ben Genuardi, Jr stopdebt@gmail.com,
               ignbands@gmail.com;browner80299@notify.bestcase.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                            TOTAL: 3
                          NOTICE FROM THE U.S. TRUSTEE’S OFFICE WITH
                     INSTRUCTIONS AND INFORMATION FOR PARTICIPATING IN
                         TELEPHONIC SECTION 341 CREDITORS’ MEETINGS
          IN THE U.S. BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF WASHINGTON


 For Chapter 7              Normal 341     Presiding Trustees             Call In Information
 Debtors Residing In        Location
 Whatcom County             Bellingham     Virginia A. Burdette           Conference Line: 1-888-396-5019
 Skagit County                             Dennis Lee Burman              Participant Code: 6032931
 San Juan County
 Clallam County             Bremerton      Michael P. Klein               Conference Line: 1-866-660-6472
 Jefferson County                          John S. Peterson               Participant Code: 8196120
 Kitsap County
 Snohomish County           Everett        Virginia A. Burdette           Conference Line: 1-866-763-1542
 Island County                             Dennis Lee Burman              Participant Code: 4624291
                                           Michael P. Klein
 King County                Seattle        Ronald G. Brown                Conference Line: 1-866-707-2446
                                           Nancy L. James                 Participant Code: 7204500
                                           Edmund J. Wood
 Pierce, Grays Harbor,      Tacoma         Brian Lowell Budsberg          Conference Line: 1-866-829-9875
 Thurston, Lewis and                       Terrence J. Donahue            Participant Code: 4230506
 Mason Counties                            Kathryn A. Ellis
                                           Mark D. Waldron
 Clark, Cowlitz,            Vancouver      Charles D. Carlson             Conference Line: 1-866-882-3107
 Pacific, Skamania                         Russell D. Garrett             Participant Code: 4674917
 and Wahkiakum                             Donald A. Thacker
 Counties
 ALL Chapter 12                            Virginia A. Burdette           Conference Line: 1-866-628-6911
 cases                                                                    Participant Code: 9032639
 ALL Chapter 13                            Jason Wilson-Aguilar           Conference Line: 1-866-880-5064
 cases                                     Michael G. Malaier             Participant Code: 6951575

 ALL Chapter 11                            U.S. Trustee’s Office          Conference Line: 1-866-741-6993
 Cases                                                                    Participant Code: 7578142


Identification Procedures:
Debtors should provide copies of their photo identification and proof of Social Security number to the presiding trustee
prior to the start of the section 341 meeting. Copies may be provided through debtor’s counsel or directly to the presiding
trustee if debtor is unrepresented. If such proof has not been provided, the examination of the debtor may go forward but
the meeting will be ultimately continued until the trustee has received proof of identification.
Preparation for the Call:
    -   Use a stable telephone line to avoid interruptions and background noise.
    -   Each call will have multiple parties; after connecting to the call please place your phone on mute and wait until
        your case is called before speaking.
    -   When your case is called, please speak loudly into the phone as the meeting is being audio recorded by the
        trustee.
    -   Debtors should be prepared and have copies of documents on which they can reasonably expect to be examined
        (petition, schedules, statement of financial affairs, tax returns, Rule 4002 documents, etc.) or any documents the
        trustee has indicated in advance that debtors should have available for questioning.
